               Case 19-12050 Doc 5 Filed 07/30/19 Entered 07/30/19 17:31:22 Main Document Page 1 of 3

 Fill in this information to identify your case:

  Debtor 1                       Melissa                 W                     Kennedy
                                 First Name          Middle Name              Last Name

  Debtor 2
  (Spouse, if filing)            First Name          Middle Name              Last Name

  United States Bankruptcy Court for the:                              Eastern District of Louisiana

  Case number                                                                                                                                           ❑    Check if this is an
  (if known)                                                                                                                                                 amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
      ❑No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List All Secured Claims

 2.     List all secured claims. If a creditor has more than one secured claim, list the creditor separately for            Column A               Column B              Column C
        each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much           Amount of claim        Value of collateral   Unsecured
        as possible, list the claims in alphabetical order according to the creditor’s name.                                Do not deduct the      that supports         portion
                                                                                                                            value of collateral.   this claim            If any
 2.1 Bank of America                                         Describe the property that secures the claim:                          $75,083.00            $88,000.00                 $0.00
        Creditor's Name
                                                              Debtor's principal residence
         4909 Savarese Circle                                 22240 Wood Rd. Franklinton, LA 70438
        Number          Street
         Tampa, FL 33634                                     As of the date you file, the claim is: Check all that apply.
        City                        State     ZIP Code       ❑Contingent
        Who owes the debt? Check one.                        ❑Unliquidated
        ✔ Debtor 1 only
        ❑                                                    ❑Disputed
        ❑Debtor 2 only                                       Nature of lien. Check all that apply.
        ❑Debtor 1 and Debtor 2 only                          ✔An agreement you made (such as mortgage or
                                                             ❑
        ❑At least one of the debtors and another                secured car loan)
        ❑Check if this claim relates to a                    ❑Statutory lien (such as tax lien, mechanic's lien)
           community debt
                                                             ❑Judgment lien from a lawsuit
        Date debt was incurred                               ❑Other (including a right to offset)
        4/2007
                                                             Last 4 digits of account number 6            1   4    6

         Add the dollar value of your entries in Column A on this page. Write that number here:                                            $75,083.00




Official Form 106D                                             Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 3
            Case 19-12050 Doc 5 Filed 07/30/19 Entered 07/30/19 17:31:22 Main Document Page 2 of 3

 Debtor 1              Melissa              W                        Kennedy                                               Case number (if known)
                       First Name           Middle Name              Last Name


                                                                                                                   Column A               Column B              Column C
              Additional Page
                                                                                                                   Amount of claim        Value of collateral   Unsecured
  Part 1:     After listing any entries on this page, number them beginning with                                   Do not deduct the      that supports         portion
              2.3, followed by 2.4, and so forth.                                                                  value of collateral.   this claim            If any



 2.2 Honda Financial Dallas                         Describe the property that secures the claim:                             $747.36              $1,000.00                  $0.00
     Creditor's Name
                                                     2014 Honda Foreman 4 wheeler
      3625 W Royal Ln Ste 100                        Wrecked, not in debtor's possession
     Number          Street
      Irving, TX 75063                              As of the date you file, the claim is: Check all that apply.
     City                        State   ZIP Code   ❑Contingent
     Who owes the debt? Check one.                  ❑Unliquidated
     ✔ Debtor 1 only
     ❑                                              ❑Disputed
     ❑Debtor 2 only                                 Nature of lien. Check all that apply.
     ❑Debtor 1 and Debtor 2 only                    ✔An agreement you made (such as mortgage or
                                                    ❑
     ❑At least one of the debtors and another          secured car loan)
     ❑Check if this claim relates to a              ❑Statutory lien (such as tax lien, mechanic's lien)
        community debt
                                                    ❑Judgment lien from a lawsuit
     Date debt was incurred                         ❑Other (including a right to offset)
                                                    Last 4 digits of account number




 2.3 Whitney/Hancock Bank                           Describe the property that secures the claim:                          $23,955.00            $13,300.00           $10,655.00
     Creditor's Name
                                                     2017 Buick Encore
      One Hancock Plaza
      2510 14th Street
     Number          Street
                                                    As of the date you file, the claim is: Check all that apply.

      Gulfport, MS 39501                            ❑Contingent
     City                        State   ZIP Code   ❑Unliquidated
     Who owes the debt? Check one.                  ❑Disputed
     ✔ Debtor 1 only
     ❑                                              Nature of lien. Check all that apply.
     ❑Debtor 2 only                                 ✔An agreement you made (such as mortgage or
                                                    ❑
     ❑Debtor 1 and Debtor 2 only                       secured car loan)
     ❑At least one of the debtors and another       ❑Statutory lien (such as tax lien, mechanic's lien)
     ❑Check if this claim relates to a              ❑Judgment lien from a lawsuit
        community debt
                                                    ❑Other (including a right to offset)
     Date debt was incurred
     9/2017                                         Last 4 digits of account number 0            2   1    2




      Add the dollar value of your entries in Column A on this page. Write that number here:                                      $24,702.36
      If this is the last page of your form, add the dollar value totals from all pages. Write that number                        $99,785.36
      here:




Official Form 106D                          Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 2 of 3
               Case 19-12050 Doc 5 Filed 07/30/19 Entered 07/30/19 17:31:22 Main Document Page 3 of 3

 Debtor 1             Melissa               W                       Kennedy                                          Case number (if known)
                     First Name             Middle Name             Last Name



 Part 2: List Others to Be Notified for a Debt That You Already Listed

 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is trying
 to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more than one
 creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any debts in Part 1,
 do not fill out or submit this page.

    1                                                                                        On which line in Part 1 did you enter the creditor?     1
        Specialized Loan Servicing
        Name
                                                                                             Last 4 digits of account number
        P.O. Box 636005
        Number        Street



        Littleton, CO 80163
        City                                                State         ZIP Code




Official Form 106D                               Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                      page 3 of 3
